Citation Nr: 0818063	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-16 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left hallux valgus 
status post repair and metatarsalgia. 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1998 to July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  Jurisdiction over 
the case was subsequently transferred to the RO in 
Philadelphia, Pennsylvania, and then to Houston, Texas. 
In April 2006, the Board remanded this case for further 
evidentiary development.  The case has now been returned to 
the Board for further appellate action.  


FINDINGS OF FACT

1.  The veteran reported a prior history of bunionectomy and 
she was objectively shown to have left hallux valgus upon her 
acceptance into service.

2.  The veteran's left foot disability underwent no increase 
in severity during service. 


CONCLUSION OF LAW

Left hallux valgus status post repair with metatarsalgia was 
not aggravated during active service.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he or she has 
in his or her possession that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in December 2002 and April 2007 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of any further evidence 
that pertains to the claim.  In addition, in the April 2007 
letter, the RO provided the veteran with notice of the 
information and evidence needed to establish a disability 
rating and an effective date for the disability on appeal.  
The claim was last readjudicated in January 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service treatment 
records, VA examination reports, and lay statements. 

The Board remanded the veteran's claim in April 2006 
primarily to obtain a medical opinion on the issue of 
aggravation of the claimed disability during the veteran's 
military service.  The record, however, shows that she failed 
to report to that examination and was so notified in the 
January 2008 supplemental statement of the case mailed to her 
last known address of record.  She has not provided any 
explanation for her failure to report to the examination.  In 
this regard, the Board observes that VA's duty to assist is 
not a one-way street; the veteran also has an obligation to 
assist in the adjudication of her claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board 
observes that VA has made reasonable efforts to afford the 
veteran a VA examination with a medical opinion in 
conjunction with this appeal.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim, any question as to an appropriate disability 
rating and effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the veteran.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . . ."  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-
2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 
2004).  The term "noted" means only conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions; however, 
such reports will be considered together with all other 
material evidence in determining the question of when a 
disease or disability began.  38 C.F.R. § 3.304(b)(1) (2007). 
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007); Green v. Derwinski, 1 Vet. App. 320 
(1991).  In addition, temporary flare-ups, even in service, 
will not be considered sufficient to establish an increase in 
severity unless the underlying condition, as contrasted to 
the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 295 (1991); Browder v. Brown, 5 Vet. App. 268, 271 
(1993).  See also, Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

As noted above, the veteran failed to report to a scheduled 
VA examination.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2007).

The service medical records show that the June 1998 service 
enlistment examination report noted the veteran's left foot 
was abnormal.  The June 1998 enlistment Report of Medical 
History showed the veteran reported a positive history of 
having a tendon in her left foot shortened.  The service 
examiner elaborated that the veteran reported that she had a 
bunionectomy four years ago on the left foot.  The examiner 
noted that there was tenderness and a deformity present of 
the left foot.  The July 1998 consultation sheet similarly 
showed that the veteran reported a history of having had 
surgery on her left foot in 1993.  She denied any residual 
pain or functional limitations.  The physical examination 
revealed hallux valgus with metatarsus varus.  She had good 
medial foot and hind foot alignment and good 
metatarsophalangeal motion.  There were no abnormal 
callosities.  The lesser toes were noted as okay.  The 
examiner indicated that the veteran would need a shoe 
accommodation but no other adjustment was warranted.  The 
examiner concluded that the deformity produced no limitations 
on activities.  

Thereafter, an August 1998 record noted that the veteran 
complained of bruises on her foot for the past two weeks.  
The examiner noted an assessment of boot irritation.  In June 
2000, the veteran complained of foot pain and an occasional 
crossover of the hallux over the second toe on the left.  A 
physical examination revealed moderate hallux valgus, mild 
tenderness to palpation, and well-healed surgical scars.  The 
examiner reported that the surgery the veteran underwent 
prior to service appeared to be a resection of the medial 
eminence and a "DSTP" [distal soft-tissue procedure].  The 
examiner observed that there was a mild tendency for a cross 
over on the left.  The examiner noted an assessment of hallux 
valgus.  

In November 2000, the veteran underwent a bunion correction 
with double osteotomy of the left first metatarsal.  

A February 2001 record showed that the veteran reported she 
felt well and only experienced mild discomfort dorsally with 
prolonged periods of work, but she complained of an 
unresolved deformity of the second toe abutting the third 
toe.  The examiner observed that the veteran had mild 
clinical hallux valgus but certainly improved from its 
preoperative condition.  There was also mild valgus deformity 
of the second toe.  X-rays revealed that the osteotomies 
healed nicely.  The examiner noted an assessment of status 
post double osteotomy of the left first metatarsal for 
recurrent hallux valgus.  In April 2001, the veteran 
complained of foot cramps.  The assessment noted was foot 
cramps.  In August 2001, the veteran complained of pain in 
the left foot after striking the site of her recent bunion 
surgery on an object.  The examination revealed tenderness to 
palpation of the left foot.  The examiner noted an assessment 
of foot pain status post surgery and new trauma.  

Records dated in October 2001 showed that the veteran 
continued to complain of pain in the left foot, mainly over 
the medial aspect of the metatarsophalangeal joint, but to a 
lesser degree under the second and third metatarsal heads.  
The physical examination revealed that the location of the 
maximal tenderness was over the screw head in the distal 
metatarsal; the second and third metatarsal heads were mildly 
tender.  X-rays revealed retained hardware in the left first 
metatarsal.  The examiner explained that although the veteran 
had symptoms in the left foot consistent with transfer 
metatarsalgia and she also had residual deformity, the 
majority of her pain was related to the screw head at the 
medial aspect of the distal first metatarsal.  The veteran 
underwent screw removal of the left first metatarsal.  

A follow-up record dated in October 2001 indicated that the 
veteran had no complaints.  A December 2001 record noted that 
the veteran continued to report that her left foot was doing 
well.  Then, in February 2002, the veteran complained of 
intermittent left mid-foot pain and misalignment.  An 
examiner clarified that the veteran had screws removed from 
the left foot but hardware remained.  The examiner noted that 
ongoing orthopedic follow-up would be necessary.  The April 
2002 separation examination report and Report of Medical 
History noted the veteran's history of surgeries on her left 
foot.  It was noted that the veteran was healing okay but she 
had persistent intermittent symptoms in the left foot.   

After service, the veteran underwent a VA foot examination in 
March 2003.  The veteran complained of intermittent pain, 
cramps, and swelling in her left foot.  She was not on any 
pain medication.  She treated herself with hot water soaks 
and a "finger separator" whenever she had foot cramps.  Her 
foot did not interfere with her job or activities of daily 
living, and she did not wear corrective shoes.  The physical 
examination of the left foot revealed nonsymptomatic scars 
and hallux valgus.  She reported pain on motion but there was 
no objective evidence of painful motion.  She was able to 
stand on her toes and do this repetitively without complaints 
of increased pain.  There were no calluses, breakdown, or 
unusual shoe wear pattern to indicate abnormal weight 
bearing.  The examiner diagnosed hallux valgus with repair 
and left foot metatarsalgia of digits 1, 2, 3, 4, and 5.  

VA treatment records show that in June 2003, the veteran 
complained of a two-year history of left foot pain with 
progressive worsening of pain, numbness, and an associated 
limp in the past two weeks.  The physical examination of the 
left foot revealed well-healed "wounds" with no evidence of 
a recurrence of the valgus.  She had a freely movable first 
toe, and sensation was intact over the toes.  It was 
discussed that the veteran possibly had "AVN" [avascular 
necrosis] of the first metatarsal.  A July 2003 record showed 
that the veteran complained that the numbness sensation she 
experienced in her left foot moved up her leg to the knee and 
then traveled to her left arm and face.  She experienced the 
same symptoms on her right side.  She also had had several 
episodes of a burning sensation from her feet that radiated 
to her knees.  It was noted that x-rays revealed status-post 
open reduction and internal fixation of the first metatarsal 
bone, post surgical changes for hallux valgus deformity, 
reactive periostitis of the fifth metatarsal bone, possibly 
secondary to stress fracture, infectious, or inflammatory 
process, and diffuse soft tissue edema.  The examiner 
concluded that the veteran presented with paresthesias and a 
burning sensation that involved mainly the left leg, and to a 
milder degree, involved the right leg and left upper 
extremity.  The examiner reported that the neurological 
examination was unremarkable.  In September 2003, the veteran 
complained of constant left foot muscle spasms.  December 
2003 x-rays revealed the usual findings as well as some 
minimal spurring of the distal first metatarsal.  

A March 2004 examination revealed slight tenderness over the 
left third metatarsophalangeal.  A May 2004 record showed 
that the examiner described the 
residual bunion deformity as mild.  The surgical incisions 
were well-healed, and the area was not "particularly" 
tender.  She could flex and extend her toes, and there was 
motion at the interphalangeal joint of the great toe.  There 
was limited plantar flexion of the metatarsal phalangeal 
joint of the toe.  The examiner noted an impression of 
history of hallux valgus and bunion with surgical correction, 
including osteotomy of the first metatarsal, history of 
possible reflex sympathetic dystrophy, and history of 
numbness, tingling, and spasm in foot, a possible post-
surgical irritation of sensory nerves.  The veteran was 
referred for an electromyography (EMG).  The veteran 
underwent nerve conduction and needle EMG examinations in 
June 2004.  There was evidence of possible mild active 
denervation noted in the left abductor digiti quinti muscle 
only.  There was no evidence of tarsal tunnel syndrome and no 
evidence of a diffuse peripheral neuropathy.  A July 2004 
report on x-rays of the left foot described that the veteran 
had mild hallux valgus that was stable.  An August 2004 
record showed the results of the EMG test were discussed.  
The veteran complained of pain, numbness, and tingling over 
the region of the big toe.  She also had pain and shooting 
pain in her thigh.  The examiner noted that her complaints 
would not be expected to be related to the abnormalities 
found on the EMG.  The veteran also complained of redness 
along the tibial aspect of the distal third toe.  The 
physical examination revealed a little crowding of the toes 
and some crusting along the tibial side of the nail along 
with erythema and tenderness.  The examiner provided an 
impression of irritation of the lateral plantar nerve as per 
EMG and possible early parenychia.  

The August 2004 VA neurology examination report noted the 
veteran's usual complaints as discussed above.  The examiner 
concluded that past EMG/nerve conduction testing showed 
possible very mild irritation of the lateral plantar nerve in 
the bottom of the foot on the left side, but otherwise was 
normal with respect to the rest of the nerves.

The Board observes that the veteran entered service with a 
pre-existing left foot disability manifested by hallux 
valgus.  At the time of the veteran's acceptance into service 
in June 1998, not only did she report a positive history for 
surgical repair of a bunion of the left foot, a physical 
examination also revealed tenderness and the deformity.  
Shortly thereafter in July 1998, an examination for purposes 
of a further evaluation of the disability, similarly revealed 
the presence of hallux valgus of the left foot.  Thus, the 
veteran is not entitled to the presumption of soundness, and 
the provisions under 38 U.S.C.A. § 1111 relating to the 
existence of clear and unmistakable evidence that an injury 
existed prior to service and was not aggravated by service 
are not applicable in this case.  

As noted above, an injury will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  The veteran failed to report to a 
scheduled VA examination so no new evidence material to the 
outcome was developed.  The evidence of record shows that the 
veteran's pre-existing disability did not undergo an increase 
in disability in service, so the presumption of aggravation 
does not attach.  

Prior to service, the service medical records indicate that 
the veteran underwent a bunionectomy/resection of the medial 
eminence.  At the time of her enlistment examination, she was 
asymptomatic according to her reports.  The conclusion of the 
service examiners who examined her at that time was that the 
disability produced no limitation of function.  During 
service, she clearly became symptomatic as she required 
surgeries in November 2000 and October 2001, but these 
surgeries were for the purpose of ameliorating the original 
bunionectomy that occurred prior to service.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  See 38 C.F.R. § 3.306(b)(1) (2007).  
Prior to the first in-service surgery, in June 2000, the 
examiner described the severity of the hallux valgus as 
moderate.  After surgery, in February 2001, the examiner 
noted that the veteran had improved to mild clinical hallux 
valgus.  After the veteran's second in-service surgery to 
remove the screw that was primarily the source of her pain, 
she had no immediate complaints.  At separation, the examiner 
indicated that she was healing okay but acknowledged that the 
veteran complained of persistent intermittent symptoms in her 
left foot.  At the March 2003 VA examination, however, there 
was no objective evidence of painful motion, and the veteran 
denied that the deformity interfered with her job or 
activities of daily living.  VA treatment records show that 
physicians either described that there was no recurrence of 
the valgus or noted that it was present but mild in severity.  

The veteran's current complaints of pain, numbness, cramping, 
and muscle spasms in various parts of her body, including the 
left foot, have not been clinically attributed to any disease 
or injury.  In May 2004, an examiner speculated that the 
veteran's complaints of numbness, tingling, and spasm in the 
foot were a possible post-surgical irritation of the sensory 
nerves.  The June 2004 EMG, however, only revealed a possible 
irritation of the lateral plantar nerve that was unrelated to 
the complained of symptoms according to a physician who 
examined the veteran in August 2004.  It is also notable that 
at the additional consultation for the service entrance 
examination, the examiner assessed that the veteran would 
need a shoe accommodation.  At the post-service March 2003 VA 
examination, the veteran essentially indicated that she did 
not require corrective shoes.  Finally, the only objectively 
demonstrated symptom currently associated with the veteran's 
left hallux valgus, other than an isolated finding of mere 
"limited" plantar flexion of the metatarsal phalangeal 
joint of the toe, is tenderness, which is the same symptom 
noted on exam at the veteran's enlistment physical.  As was 
the case at the veteran's service entrance examination, her 
left foot disability does not currently limit her 
functioning.  

Thus, on the basis of all the evidence of record pertaining 
to the manifestations of the claimed disability prior to, 
during, and subsequent to service, the disability underwent 
no permanent or chronic worsening in service.  Accordingly, 
the Board finds that the preponderance of the evidence shows 
that the claimed disability did not increase in severity 
during service.  For these reasons, service connection for a 
left hallux valgus status post repair and metatarsalgia is 
not warranted. 


ORDER

Service connection for a left hallux valgus status post 
repair and metatarsalgia is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


